Citation Nr: 1209120	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1969 to February 1971.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a November 2009 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for PTSD but denied the claim on the merits.  In a September 2011 memorandum decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with its decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth below, the Board has again determined that new and material evidence has been received to reopen the previously denied claim of service connection for PTSD.  Prior to addressing the merits of the claim, however, additional development is necessary.  Thus, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the appellant's original claim of service connection for PTSD.  Although the appellant was duly notified of the RO's decision and his appellate rights in a March 1999 letter, he did not perfect an appeal within the applicable time period.

2.  In March 2005, the appellant sought reopening of his claim of service connection for PTSD.  

3.  Presuming its credibility, the evidence received since the final March 1999 rating decision denying service connection for PTSD relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.



Background

The appellant's service treatment records are entirely negative for complaints or findings of a psychiatric disorder, including PTSD.  These records are similarly silent for any indication of combat or combat wounds, including a gunshot wound to the left arm or shrapnel wounds to the lower extremities, a torn Achilles tendon, or a separated shoulder.  

In October 1969, the appellant was hospitalized after he contracted malaria.  The diagnoses on discharge were falciparum malaria with secondary anemia, recovered.  

At the appellant's February 1971 military discharge medical examination, psychiatric evaluation was normal.  His upper and lower extremities were also examined and determined to be normal.  No scars were observed, but for a vaccination scar on the left upper arm.  

The appellant's service personnel records show that he served in Vietnam from August 19, 1969, to October 3, 1969.  During this period, his military occupational speciality was rifleman and he participated in Operation Idaho Canyon and counterinsurgency actions against the Vietcong.  He received the National Defense Service Medal, the Vietnam Service Medal with one star, and the Vietnam Cross of Gallantry, but no awards or decorations indicative of combat service.  

In May 1998, the appellant submitted an original application for VA compensation benefits, seeking service for multiple disabilities, including PTSD.  The appellant also sought service connection for residuals of a gunshot wound to the left arm.  

In a June 1998 letter, the RO requested additional information from the appellant, including a detailed description of his claimed in-service stressors.  The RO also asked the appellant to submit or identify records of medical and psychiatric treatment since his discharge.  The appellant failed to provide the requested information.  The RO also scheduled the appellant for VA medical and psychiatric examinations on two separate occasions but he failed to report without explanation.  

In a March 1999 rating decision, the RO denied the appellant's claims, including service connection for PTSD.  The RO found that the appellant's service personnel file did not show that he served in combat nor did the appellant report any in-service stressor.  The RO also noted that the record contained no evidence of a diagnosis of PTSD.  The appellant was notified of the RO's determination and his appellate rights in a March 1999 letter but he did not appeal.  

In March 2005, the appellant requested reopening of his claim of service connection for PTSD, alleging that he had recently been diagnosed as having PTSD due to an in-service sexual assault.  

In a March 2005 letter, the RO again requested that the appellant submit additional information, including a detailed description of his claimed in-service stressors.  

In an April 2005 letter, the appellant claimed that during his tour of duty in Vietnam, he participated in a search and destroy mission in the Dong-Ha Mountains in which he and his unit came into contact with the enemy in a nighttime firefight.  He also recalled another incident in which he became separated from his squad.  Finally, the appellant claimed that shortly after these incidents, he was sent to the hospital ship U.S.S. Repose for treatment of malaria, hepatitis, and anemia.  While there, he stated, he was sexually assaulted.  He indicated that the sexual assault was "the worst part of my tour in Viet-nam" and that he had never told anyone about the incident until he reported it to his VA physician in 2005.  

In support of the appellant's claim, the RO obtained VA clinical records showing that in February 2005, the appellant sought VA housing assistance and substance abuse treatment, reporting that he had no income and was unable to obtain employment as he could not pass a drug screening.  The diagnoses included hepatitis and methamphetamine abuse.  During psychiatric evaluations in March 2005, the appellant reported that during his tour of duty in Vietnam, he had sustained shrapnel wounds to his lower extremities in combat.  He also claimed to have contracted hepatitis and malaria.  The appellant reported that he had been transported to a hospital ship for treatment of "medical problems and shrapnel wounds."  He claimed that while there, he was sodomized.  The appellant claimed that his subsequent drug use was, in part, an attempt to prevent nightmares of his sexual trauma.  Based on the appellant's reported history, the examiner's diagnoses included PTSD.  

Subsequent VA clinical records show continued treatment for polysubstance abuse, hepatitis C, and PTSD.  In clinical settings on various occasions, the appellant provided additional details regarding claimed in-service incidents.  In June 2005, for example, the appellant reported that on one occasion in October 1969, while on night patrol with his unit around Dong Ha, he became separated from his unit for eight hours and was not found until daylight.  On another occasion in October 1969, he participated in a firefight in which he shot a North Vietnamese soldier and took his ears for a souvenir.  During a July 2005 psychosocial assessment, the appellant reported that the most traumatic experience of his life was "losing my five guys in an ambush in Vietnam in 1970."  He also reported that he had been sexually assaulted by a male nurse in 1970 while on a hospital ship being treated for shrapnel wounds.  According to a January 2006 discharge summary, the appellant claimed to have fallen on a hillside in Vietnam and torn his right Achilles tendon and dislocated his right shoulder.  In April 2010, the appellant sought evaluation for a traumatic brain injury, claiming that in October 1969, a concussion grenade landed approximately 20 feet away from him, causing him to lose consciousness for a few seconds to a few minutes and causing blood to exit from his ears.  

In a March 2006 statement, the appellant again reported that he had been sexually assaulted aboard the U.S.S. Repose.  He indicated that upon separation in 1971, he told a benefits counselor he wanted to file a claim for the residuals of his sexual assault but was advised that he could not as it was not a listed benefit.  

A January 2009 report of contact notes that the appellant reported that the only person he told about the in-service sexual assault was a corpsman in his unit who was now deceased.  



Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In general, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).




New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


Analysis

As set forth above, in a March 1999 rating decision, the RO denied the appellant's original claim of service connection for PTSD, finding that the appellant's service personnel file did not show that he served in combat and the record contained neither reported in-service stressors nor a diagnosis of PTSD.  The appellant was notified of the RO's determination and his appellate rights in a March 1999 letter but he did not appeal.  He does not contend otherwise.  Thus, the decision final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

The appellant now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

Thus, the Board has reviewed all of the evidence of record, with particular attention to the additional evidence received since last final rating decision in March 1999.  The additional evidence received includes numerous statements from the appellant alleging several in-service stressors as well as medical evidence of a diagnosis of PTSD based on his claimed in-service experiences.  

The appellant's newly reported in-service stressors are certainly new in that they were not previously of record.  Moreover, when the credibility of his newly reported stressors is presumed as required by Justus, the Board finds that they are material.  As noted, the appellant's claim was previously denied on the basis that he did not serve in combat and had reported no in-service stressors.  The appellant now claims to have served in combat in Vietnam and to have further experienced a noncombat related stressor.  Given the bases for the prior denial of his claim, the Board finds that the appellant's statements, when presumed to be credible, relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for PTSD.

The Board therefore finds that the evidence discussed above is new and material evidence sufficient to reopen the claim of service connection for PTSD.  38 C.F.R. § 3.156(a) (2011).  The Board notes that the Justus presumption of credibility does not attach after a claim has been reopened.  Rather, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Questions of credibility notwithstanding, the Board finds that additional evidentiary development is necessary prior to further appellate consideration, in light of the Court's September 2011 memorandum decision.  That development is addressed below.  


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for PTSD is granted.


REMAND

In its now vacated November 2009 decision, the Board denied service connection for PTSD, finding that the appellant did not serve in combat nor did the record contain credible evidence corroborating his claimed in-service stressors.  

In its September 2011 memorandum decision, the Court held that the appellant's failure to fully cooperate with VA's requests for additional information regarding his claimed stressors did not relieve VA of its duty to conduct a search to corroborate whether he engaged in combat.  See Memorandum decision at page 8.  

Specifically, the Court indicated that "in this case, VA's duty to assist may have included conducting a search for the pertinent unit histories and morning reports from the Center for Research of Unit Records [sic] where the record contains specific information denoting the appellant's unit assignments, military occupation, and dates of deployment to Vietnam."  Id.  The Court noted that the record showed that the appellant served in Vietnam from August 19, 1969, to October 3, 1969, with Company A, 1st Battalion, 4th Marine Regiment, 3rd Marine Division and that "[g]iven the relatively short period of time the appellant served in Vietnam, the Court is unable to discern any basis for VA's failure to conduct a search for records to confirm the appellant's allegations that he conducted 'search [and] destroy missions or patrols' and 'came in contact with enemy [North Vietnamese Army] regulars in a nighttime s[kir]mish (firefight).'"  Id.  

In view of the foregoing, the Board finds that additional evidentiary development is required and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

The Board also notes that in clinical settings while receiving psychiatric treatment, the appellant recently reported that he had applied for disability benefits from the Social Security Administration (SSA).  VA is required to obtain relevant records from a Federal department or agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008). Given the nature of the claim at issue, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The Board also notes that the appellant's service treatment records contain reference to a narrative summary of a period of hospitalization in November 1969 at the U.S. Naval Hospital in Yokosuka, Japan.  As set forth above, the appellant also reports a period of hospitalization aboard the U.S.S. Repose.  Although the record shows that the RO has previously undertaken unsuccessful efforts to obtain these records, it is unclear from the March 2009 Request for Information whether complete dates corresponding to the periods of hospitalization reported by the appellant were requested.  To ensure VA has met its duty to assist, additional action is necessary.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request a complete copy of all service medical records on file pertaining to the appellant, including any records corresponding to periods of hospitalization at U.S. Naval Hospital in Yokosuka, Japan, and aboard the U.S.S. Repose between September and November 1969.  

2.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and provide them with information denoting the appellant's unit assignments, military occupation, and dates of deployment to Vietnam.  In that regard, the Court has noted that the record shows that the appellant served in Vietnam from August 19, 1969, to October 3, 1969, as a rifleman with Company A, 1st Battalion, 4th Marine Regiment, 3rd Marine Division.  Based on this information, the RO should request that JSRRC conduct a search for records to confirm the appellant's allegations of combat, including conducting search and destroy missions in the Dong-Ha Mountains; participating in a nighttime firefight in October 1969 during which he shot a North Vietnamese soldier; and sustaining a gunshot wound to the left arm, shrapnel wounds to the lower extremities, and/or a traumatic brain injury from a grenade blast in October 1969.  

3.  The RO should contact the SSA and request records regarding the appellant's application for disability benefits, including any medical records in its possession.

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim.  If the benefit sought remains denied, the appellant and his attorney should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


